Citation Nr: 0907110	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to herbicide (Agent Orange) 
exposure.   

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1968 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
January 2005 substantive appeal (VA Form 9).  However, he 
failed to report for the hearing scheduled in February 2006.  
He has not explained his absence or requested to reschedule 
the hearing.  Therefore, the Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Before addressing the merits of both claims at issue, the 
Board finds that additional development of the evidence is 
required.

First, concerning Veterans Claims Assistance Act (VCAA) 
notice, the January 2003 letter of record sent by the RO to 
the Veteran failed to discuss secondary service connection 
for a heart disorder on the premise that it is proximately 
due to, the result of, or chronically aggravated by his Type 
II diabetes mellitus.  38 C.F.R. § 3.310 (2008).  A remand is 
required for the RO to issue another VCAA letter that is 
compliant with 38 C.F.R. § 3.159(b)(1) and with all legal 
precedent.  This letter should also comply with the U.S. 
Court of Appeals for Veterans Claims (Court) case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date, which will be assigned if any of the 
Veteran's service connection claims are granted.

Second, the claims file contains VA treatment records from 
the VA Medical Center (VAMC) in Leavenworth, Kansas, dated 
from November 2001 to May 2003.  However, according to a 
February 2003 statement and a February 2004 notice of 
disagreement (MOD), the Veteran has asserted earlier 
treatment for his diabetes mellitus at the VAMC in 
Leavenworth, Kansas, beginning in 1986 and possibly 
continuing to 2001.  These records, if they do indeed exist, 
have not been obtained and associated with the other evidence 
in his claims file.  VA's duty to assist includes obtaining 
records of his relevant VA medical treatment.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002 and Supp. 2008); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Thus, 
the RO should take appropriate steps to determine whether 
relevant VA records exist from the VAMC in Leavenworth, 
Kansas, dated from 1986 to 2001.  If they do exist, the RO 
should obtain them on remand.  Additionally, the RO should 
secure any recent VA treatment records dated after 2003 that 
the Veteran identifies.  

Third, additional development is required in order to 
determine if the Veteran set foot in the Republic of Vietnam 
in November 1969, for purposes of determining whether the 
herbicide presumption applies.  The Veteran currently has a 
disease associated with this presumption - Type II diabetes 
mellitus.  The Veteran contends he was flown from California 
to the Philippines and then to Da Nang, Vietnam, before being 
flown to his assignment on the USS Constellation in November 
1969.  What is significant in the present case is his 
assertion he stayed at Da Nang Naval Air Station in Vietnam 
for approximately one week in November 1969, before being 
flown to the USS Constellation which was stationed in the 
Gulf of Tonkin.  Service personnel records (SPRs) confirm the 
Veteran served aboard the USS Constellation from November 
1969 to August 1971.  But there is no mention of service on 
the Vietnam landmass.  Moreover, the National Personnel 
Records Center (NPRC) in February 2003 was unable to confirm 
whether the Veteran had in-country service in Vietnam.  The 
NPRC only could corroborate the Veteran's service aboard the 
USS Constellation when it patrolled in the official waters of 
Vietnam during various periods from 1969 to 1971.  The 
Veteran asserts deck logs from the USS Constellation dated in 
November 1969 may be able to confirm his arrival from Da 
Nang, Vietnam by airplane.     

Since verification of any in-country Vietnam service is 
crucial to establishing service connection for Type II 
diabetes mellitus due to presumed Agent Orange exposure, the 
RO should contact the National Archives and Records 
Administration (NARA) and request it provide copies of the 
deck logs for the USS Constellation for the month of November 
1969.   

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a VCAA letter 
notifying him and his representative of 
the type of evidence required to 
substantiate the claim for secondary 
service connection for a heart disorder 
on the premise that it is proximately 
due to, the result of, or chronically 
aggravated by his Type II diabetes 
mellitus.  See 38 C.F.R. § 3.310 
(2008).  This letter must also comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should 
specifically advise him concerning the 
elements of a disability rating and an 
effective date, which will be assigned 
if any of the Veteran's service 
connection claims are granted.

2.	Contact the VAMC in Leavenworth, Kansas, 
to determine if there are any records of 
medical treatment for the Veteran's 
diabetes mellitus dated from 1986 to 
2001.  If there are, obtain these 
records.  In addition, if the Veteran 
identifies any additional VA treatment 
for his heart or diabetes mellitus 
disorders since 2003, the RO should 
secure these records as well.  All 
attempts to obtain these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file and the Veteran appropriately 
notified.  

3.	Contact NARA located at the Modern 
Military Branch, National Archives, 8601 
Adelphi Road, College Park, MD 20740 and 
request it provide copies of the deck 
logs for the USS Constellation for the 
month of November 1969, for purposes of 
determining whether the Veteran arrived 
by plane from Da Nang, Vietnam during 
that month.  If no records are available, 
a response to that effect is required and 
should be documented in the file and the 
Veteran appropriately notified.  

4.	Then, after securing the above records 
and allowing the Veteran time to 
respond to the additional VCAA notice, 
readjudicate his claims in light of any 
additional evidence received since the 
November 2004 statement of the case 
(SOC).  If the claims are not granted 
to his satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




